DETAILED ACTION
Terminal Disclaimer
The terminal disclaimer filed July 11, 2022 has been entered and is approved. 
Allowable Subject Matter
Claims 1-40 are allowed for the reasons set forth below.
The following is an examiner’s statement of reasons for allowance: the prior art made of record and relied upon does not anticipate or render obvious, alone or in combination, the features of the independent claims. The closest prior art is considered to be Monty et al. which discloses an irrigation and suction tool comprising a squeezable reservoir. Monty fails to teach an irrigation fluid surge pump actuated by a flow controller and which controller actuates a valve in the flow path to control flow through the outlet as claimed. Rohrmuller teaches an irrigation flow controller which acts against a squeezable reservoir to provide an ejection force for fluid flow out of the device, but fails to contemplate a valve actuated by the handle. Atkinson et al. teaches a lavage handpiece comprising a trigger-type pinch valve which is pivoted to control flow from the fluid line, but fails to contemplate the handle being engaged with a fluid surge pump such as the squeezable reservoir of Monty. It would not have been obvious to one of ordinary skill in the art at the time of filing to modify the device of Monty to comprise both the pivoting handle of Rohrmuller and the pinch valve of Atkinson as neither of the secondary inventions contemplate the problems solved by the other of said inventions and there would be no reasonable motivation to mix and match features without a clear rationale for doing so. For at least these reasons the claims would be allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN L ZAMORY whose telephone number is (571)270-1238. The examiner can normally be reached M-F 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN L ZAMORY/Examiner, Art Unit 3783                       

/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783             
07/14/2022